                                                                                                                   ~-----~·---,,----~




,
                                                                                                                            f'iLED
    AO 245B (CASDRev. 02/18) Judgment in a Criminal Case


                                           UNITED STATES DISTRICT Cou
                                                SOUTHERN DISTRICT OF CALIFORNIA
                  UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIMINAL CASE
                                      v.                                         (For Offenses Committed On or After November 1, 1987)
                  JAIME CEASAR CID-LEYVA (I)
                                                                                    Case Number:          18CR4762-W

                                                                                 Melissa Lubin
                                                                                 Defendant's Attorney
    REGISTRATION NO.                  79802298
    D -
    THE DEFENDANT:
    181 pleaded guilty to count(s)          One of the Information

    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                  Count
    Title & Section                      Nature of Offense                                                                       Number(s)
    8 USC 1326                           REMOVED ALIEN FOUND IN THE UNITED STA TES                                                  I




         The defendant is sentenced as provided in pages 2 through                         2            of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
    D The defendant has been found not guilty on count(s)
    D     Count(s)                                                                     dismissed on the motion of the United States.
                     ~--------------
    181   Assessment: $100.00-Waived


          JVTA Assessment*:$
    D
          *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
    181 No fine                D Forfeiture pursuant to order filed                                       , included herein.
           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.

                                                                                 December 10. 2018




                                                                                 HON. THO                . WHELAN
                                                                                 UNITED ST TES DISTRICT illDGE




                                                                                                                                  18CR4762-W
ii AO 245B (CASO Rev. 02/18) Judgment in a Criminal Case

   DEFENDANT:                JAIME CEASAR CID-LEYVA (I)                                               Judgment - Page 2 of 2
   CASE NUMBER:              18CR4762-W

                                                    IMPRISONMENT
    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
    90 days




    D     Sentence imposed pursuant to Title 8 USC Section l 326(b).
    D     The court makes the following recommendations to the Bureau of Prisons:




    D     The defendant is remanded to the custody of the United States Marshal.

    D     The defendant shall surrender to the United States Marshal for this district:
                                                                 on
          D    as notified by the United States Marshal.

          The defendant shall surrender for service of sentence at the institution designated by the Bureau of
   D
          Prisons:
          D    on or before
          D    as notified by the United States Marshal.
          D    as notified by the Probation or Pretrial Services Office.

                                                          RETURN

   I have executed this judgment as follows:

         Defendant delivered on


   at                                         with a certified copy of this judgment.


                                                                   UNITED STA TES MARSHAL



                                       By                     DEPUTY UNITED STATES MARSHAL




                                                                                                            18CR4762-W
